        Case 3:17-cv-05517-EMC Document 388 Filed 04/09/21 Page 1 of 3




     WHGC, P.L.C.
     Jeffrey C.P. Wang (SBN 144414)
 2   Je.ffreyWang@WHGCLaw.com
     Michael G. York (SBN 89945)
 3   Michae/York@WHGC Law.com
     Kathleen E. Alparce (SBN 230935)
 4   KathleenA/parce@ WHGCLaw.com
     Jess ica A. Crabbe (SBN. 263668)
 5   JessicaCrabbe@WHGCLaw.com
     130 I Dove Street, Suite I 050
 6   Newport Beach, CA 92660
     Tel. (949) 833-8483; Fax: (866) 881-5007
 7   Edwin K. Prather (SBN 190536)
     edwin@pralherlawo.ffices.com
 8   PRATHER LAW OFFICES
     245 Fifth Street, Suite I 03
 9   San Francisco, CA 94103
     Tel. (415) 881-7774
10
11   Attorneys for Defendants and Counterclaimants
     XINGKE ELECTRONICS (DONGGUAN) CO., LTD.,
12   formerly known as SINCO ELECTRON ICS
     (DONGGUAN) CO., LTD., LIEW YEW SOON aka,
13   MARK LIEW, NG CHER YONG. aka CY NG, and MUI
     LIANG TJOA aka ML TJOA
14

15                               UNITED STATES DISTRICT COURT

16                      FOR THE NORTHERN DISTRICT OF CALIFORN IA

17                                      SAN FRANCISCO DIVISION

18
19   SINCO TECHNOLOGI ES PTE LTD.,                 Case No. 3: 17-cv-05517-EMC

20                         Plaintiff,              Action Filed: September 22, 2017

21           v.                                    ADMI NISTRATIVE MOTION AND
                                                   MOTION FOR ORDER TO SEAL
22   SINCO ELECTRONICS (DONGGUAN)                  DOCUMENTS IN SUPPORT OF
     CO., LTD.; XINGK E ELECTRONICS                DEFENDANTS' OPPOSITION TO
23   (DONGGUAN) CO., LTD., XINGKE                  PLAINTIFF SINCO TECHNOLOGIES
     ELECTRONICS TECHNOLOGY CO.,                   PTE LTD'S MOTION TO STRIKE AND
24   LTD., SINCO ELECTRONICS                       TO PRECLUDE TESTIMONY
     TECHNOLOGY CO., LTD., MUI LIANG
25   TJOA (an individual), NG CHER YONG aka
26   CY NG (an individual), and LIEW YEW           Date:      May 6, 2021
     SOON aka MARK LIEW (an individual),           Time:      I :30 p.m.
27                                                 Place:     Courtroom 5, I 71h Floor (via Zoom)
                           Defendants.
28                                                 Judge:     Honorable Edward M. Chen


     ADMINISTRATIVE MOTION fOR ORDER TO SEAL                                   No. 3:17-cv-05517-EMC
        Case 3:17-cv-05517-EMC Document 388 Filed 04/09/21 Page 2 of 3




              Pursuant to Local Rules 7-11 and 79-5, Defendants, through their attorneys of record, move
 2   for a Court order allowing the filing under seal of: (I) portions of Defendants' Opposition to
 3   Plaintiff SinCo Technologies Pte Ltd's Motion to Strike the Expert Report of Defendants'
 4   Damages Expert Henry Kahrs and to Preclude Mr. Kahrs and Adrian Fleissig From Testifying at
 5   Trial, (2) Alan Cox's Expert Report dated January 9, 2020, appended as Exhibit A to the Declaration
 6   of Kathleen Alparce, (3) excerpts from the deposition of Henry Kahrs taken on February 4, 2020,

 7   appended as Exhibit B to the Declaration of Kathleen Alparce, (4) excerpts from the deposition of
 8   Alan Cox taken on February 5, 2020, appended as Exhibit C to the Declaration of Kathleen Alparc,
 9   and (5) the Declaration of Henry J. Kahrs in support of Defendants' Opposition dated April 9, 2021
IO   to Plaintiff SinCo Technologies Pte Ltd's Motion to Strike the Expert Report of Defendants'
11   Damages Expert Henry Kahrs and to Preclude Mr. Kahrs and Adrian Fleissig From Testifying at

12   Trial.
13            This motion will be made on the grounds that the parties have stipulated to a protective
14   order, and the attached materials have been designated as confidential by a party; and in addition,
15   the attached materials include trade secret information and/or information one or more of the
16   parties are otherwise contractually obligated to maintain as confidential.
17            This motion will be based upon this notice, the attached Memorandum of Points and
18   Authorities, the concurrently filed declaration of Kathleen Alparce, as well as all of the evidence

19   properly before the court.

20
21    DATED: April 9, 2021                        WHGC, P.L.C.

22
23                                                By:      Isl Kathleen E. Alparce
                                                         Jeffrey C.P. Wang
24                                                       Kathleen E. Alparce
                                                         Jessica A. Crabbe
25
                                                  Attorneys for Defendants and Counterclaimants
26                                                XINGKE ELECTRONICS (DONGGUAN) CO.,
                                                  LTD., formerly known as SINCO ELECTRONICS
27                                                (DONGGUAN) CO., LTD., LIEW YEW SOON aka,
                                                  MARK LIEW, NG CHER YONG. aka CY NG, and
28                                                MUI LIANG TJOA aka ML TJOA

                                                        - I -
     ADMINISTRATIVE MOTION FOR ORDER TO SEAL                                          No. 3:17-cv-05517-EMC
        Case 3:17-cv-05517-EMC Document 388 Filed 04/09/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE

 2         I hereby certify that all counsel of record who are deemed to have consented to electronic

 3   service are being served a copy of the foregoing ADMINISTRATIVE MOTION AND MOTION

 4   FOR ORDER TO SEAL DOCUMENTS IN SUPPORT OF DEFENDANTS' OPPOSITION

 5   TO PLAINTIFF SINCO TECHNOLOGIES PTE LTD'S MOTION TO STRIKE AND TO

 6   PRECLUDE TESTIMONY via the Court' s CM/ECF system on April 9, 2021.

 7
                                                                    Isl Martha Valenzuela
 8
 9
JO
11

12

13

14

15

16

17

18

19

20

21
22

23
24
25
26
27
28

                                                   -8-
     ADMINISTRATIVE MOTION FOR ORDER TO SEAL                                         No. 3: I 7-cv-05517-EMC
